Citation Nr: 1340336	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  11-02 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Home Loan Eligibility Center in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to VA home loan guaranty benefits.


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a decision by the above Department of Veterans Affairs (VA) Home Loan Eligibility Center in Winston-Salem, North Carolina.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record, including the Virtual VA e-folder reveals that documents pertinent to the Veteran's claim are missing from the claims file, including the 2009 rating decision denying the Veteran's original claim for entitlement to VA home loan benefits, which the RO cited to in the December 2010 statement of the case, a VA Form 26-1880, Request for Determination of Eligibility and Available Loan Guaranty Entitlement dated May 3, 2010, and copies of any VCAA notice that was provided to the Veteran in connection with this claim.  Upon remand, the RO must locate and associate the missing documents with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should locate all documents that are missing from the claims file, including the 2009 rating decision, copies of any VCAA notice that was provided to the Veteran in connection with this claim, and the May 3, 2010 VA Form 26-1880, Request for Determination of Eligibility and Available Loan Guaranty Entitlement, and re-associate them with the claims file.  If these documents cannot be located, all reasonable attempts to reconstruct them should be made.  If the documents cannot be located or reconstructed, a formal finding to that effect should be made and placed in the claims file.


2.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains less than fully favorable to the Veteran, he should be provided with a supplemental statement of the case and given an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


